Exhibit 10.29

CARDIOVASCULAR SYSTEMS, INC.

EXECUTIVE OFFICER SEVERANCE PLAN

Effective Date: June 28, 2010



--------------------------------------------------------------------------------

I. Introduction

This document is the Cardiovascular Systems, Inc. Executive Officer Severance
Plan (the “Plan”). (Cardiovascular Systems, Inc. is referred to as “the Company”
in this document.) The purpose of severance pay is to help ease the financial
burden resulting from the Executive Officer’s loss of employment under certain
circumstances.

 

II. Eligibility for Severance Pay

An Executive Officer is eligible for Severance Pay when the Executive Officer’s
loss of employment results from (i) the involuntary termination by the Company
without Cause, or (ii) termination of employment due to a Reduction-in-Force.
Such termination must also constitute a Separation from Service. In all cases,
the Executive Officer must execute, return and not rescind a release of claims
in a form supplied by and reasonably satisfactory to the Company.

 

III. Definitions

A. Base Salary means the then-current annual base salary payable to the
Executive Officer in effect on the date of the Executive Officer’s termination
of employment; provided, however, that if an Eligible Officer is on an approved
short-term disability leave or on designated leave pursuant to the Family and
Medical Leave Act or other similar law, “Base Salary” shall mean such Executive
Officer’s then-current annual base salary immediately preceding the inception of
the leave. Base Salary shall not be reduced for any salary reduction
contributions (i) to cash or deferred arrangements under Code Section 401(k),
(ii) to a cafeteria plan under Code Section 125, or (iii) to a nonqualified
deferred compensation plan. Base Salary shall not take into account or include
any bonuses, reimbursed expenses, credits or benefits (including benefits under
any plan of deferred compensation), or any additional cash compensation or
compensation payable in a form other than cash.

B. Cause means (i) the Executive Officer’s neglect of any of his material duties
or his failure to carry out reasonable directives from the Board of Directors or
its designees; (ii) any willful or deliberate misconduct that is injurious to
the Company; (iii) any statement, representation or warranty made to the Board
or its designees by the Executive Officer that the Executive Officer knows is
false or materially misleading; or (iv) the Executive Officer’s commission of a
felony, whether or not against the Company and whether or not committed during
the Executive Officer’s employment.

C. Change of Control means any of the following events occurring after the date
of this Agreement:

 

  (a)

A merger or consolidation to which the Company is a party if the individuals and
entities who were shareholders of the Company immediately prior to the effective
date of such merger or consolidation have, immediately following the effective
date of such merger or consolidation, beneficial ownership (as defined in Rule
13d-3 under the Securities Exchange Act of 1934) of less than fifty percent
(50%) of the

 

1



--------------------------------------------------------------------------------

  total combined voting power of all classes of securities issued by the
surviving corporation for the election of directors of the surviving
corporation;

 

  (b) The acquisition of direct or indirect beneficial ownership (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934) of securities of the
Company by any person or entity or by a group of associated persons or entities
acting in concert in one or a series of transactions, which causes the aggregate
beneficial ownership of such person, entity or group to equal or exceed twenty
percent (20%) or more of the total combined voting power of all classes of the
Company’s then issued and outstanding securities;

 

  (c) The sale of the properties and assets of the Company substantially as an
entirety, to any person or entity which is not a wholly-owned subsidiary of the
Company;

 

  (d) The stockholders of the Company approve any plan or proposal for the
liquidation of the Company;

 

  (e) A change in the composition of the Board of the Company at any time during
any consecutive twenty-four (24) month period such that the “Continuity
Directors” no longer constitute at least a seventy percent (70%) majority of the
Board. For purposes of this event, “Continuity Directors” means those members of
the Board who were directors at the beginning of such consecutive twenty-four
(24) month period and any directors whose election was unanimously approved by
the directors serving at the beginning of such 24 month period; or

 

  (f) The Company enters into a letter of intent, an agreement in principle or a
definitive agreement relating to an event described in Sections (a), (b), (c),
(d) or (e) above that ultimately results in such a Change of Control, or a
tender or exchange offer or proxy contest is commenced that ultimately results
in an event described in Sections (b) or (e) above.

D. Code means the Internal Revenue Code of 1986, as amended.

E. Executive Officer means the senior executive officers or other corporate
officers of the Company, as determined by the Compensation Committee of the
Board of Directors.

F. Reduction-in-Force means a work force reduction, restructuring, or other cost
containment or business decision involving the termination of employment of
Company employees that is designated by the Compensation Committee of the Board
of Directors, in its sole and absolute discretion, from time to time as a
“Reduction-in-Force” which designation shall be binding for purposes of this
Plan.

 

2



--------------------------------------------------------------------------------

G. Separation from Service means the Executive Officer’s termination of
employment with the Company other than death or disability. The Executive
Officer shall not be deemed to have a Separation from Service while the
Executive Officer is on military leave, sick leave or other bona fide leave of
absence if the period of the leave does not exceed six (6) months or, if longer,
the Executive Officer’s right to reemployment with the Company is provided
either by statute or contract. If the period of leave exceeds six (6) months and
the Executive Officer’s right to reemployment is not provided either by statute
or contract, the Executive Officer shall be deemed to have a Separation from
Service on the first day immediately following such six (6) month period. A
termination of employment shall occur if, based on the facts and circumstances,
the Executive Officer and the Company reasonably anticipate that no further
services would be performed by the Executive Officer (whether as an employee or
an independent contractor) after the termination date or that the level of the
Executive Officer’s services would permanently decrease to no more than 20% of
the average level of bona fide services performed by the Executive Officer
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period (or the period of time that the Executive Officer
performed services for the Company, if less than 36 months). Such determination
shall be made in accordance with Code Section 409A and the regulations, notices
and other guidance of general applicability issued thereunder.

H. Severance Period means (i) for the Chief Executive Officer, eighteen
(18) months, (ii) for the Chief Financial Officer, fifteen (15) months, and
(iii) for all other Executive Officers, twelve (12) months.

 

IV. Amount of Payment.

An Executive Officer who is eligible for severance benefits under this Plan
shall receive salary continuation benefits until the earlier of (i) the end of
the Executive Officer’s Severance Period, or (ii) the date the Executive Officer
fails to comply with the provisions of any employment or other written agreement
in effect between the Executive Officer and the Company that contains
non-competition, confidentiality and/or non-solicitation provisions. The
Executive Officer’s salary continuation benefit shall be calculated by the
Company, in its sole and absolute discretion, by dividing the Executive
Officer’s Base Salary by the number of regularly scheduled paydays on which the
Executive Officer would have otherwise been paid during the year if a
termination of employment had not occurred.

 

V. Time of Payment

Salary continuation benefits shall commence on the next regularly scheduled
payday coinciding with or immediately following the 60th day after the
termination of the Executive Officer’s employment, provided that the Executive
Officer has executed and submitted a release of claims in a form supplied by and
reasonably satisfactory to the Company and the statutory rescission periods
during which the Executive Officer is entitled to revoke such release have
expired on or before that 60th day.

Notwithstanding the foregoing, if the Executive Officer is a “specified
employee” as defined in Code Section 409A and the regulations, notices and other
guidance of general applicability

 

3



--------------------------------------------------------------------------------

issued thereunder, then to the extent any amount payable pursuant to this
Article IV is subject to and not otherwise exempt from the requirements of Code
Section 409A, no payment of such amount shall be made before the first day of
the seventh (7th) month period immediately following the date on which the
Executive Officer experiences a Separation from Service, or if earlier, on the
date of the Executive Officer’s death. Each amount that is paid to an Executive
Officer pursuant to this Article IV shall be treated as a separate payment for
purposes of Section 409A of the Code.

 

VI. Effect on Other Benefits.

The Executive Officer shall receive payment for a pro rata portion of any
performance bonus for which the performance period has not expired prior to his
or her termination of employment, with such pro rata portion based on that
portion of the performance period during which the Executive Officer was
employed. Such pro rata bonus shall be determined after the end of the
performance period, and shall be paid at the same time and in the same manner as
provided under the Company’s bonus plan.

The Executive Officer will be paid for any accrued and unused vacation in
accordance with the Company’s regular vacation policy, and this Plan does not
affect payments made under that policy.

The Executive Officer will have the right to continue his or her medical, dental
and/or life insurance benefits to the extent required by applicable federal or
state law. If the Executive Officer timely elects to continue such coverage, the
Company will pay its ordinary share of the premiums for such coverage during the
Severance Period, provided that the Executive Officer timely pays his or her
share of the premiums, if any. If continuation of such coverage remains
available after under applicable federal or state law after the Severance
Period, the Executive Officer will be required to timely pay the full cost of
the premiums for such coverage.

Upon the Executive Officer’s termination of employment, the Compensation
Committee of the Board of Directors shall take any action that may be required
under the terms of the Company’s 2007 Equity Incentive Plan to (i) accelerate
the vesting of that portion of any outstanding stock options, restricted stock
awards, restricted stock unit awards or other equity awards previously granted
to the Executive Officer that would have vested within the 12-month period
immediately following the Executive Officer’s termination of employment,
(ii) permit any outstanding stock options to remain exerciseable for 180 days
following the Executive Officer’s termination of employment, and (iii) provide
that, if the Executive Officer breaches any noncompetition, nondisparagement or
nonsolicitation provisions of any employment or other written agreement in
effect between the Executive Officer and the Company, the Executive Officer
shall immediately forfeit any and all rights in any outstanding equity awards
and shall immediately forfeit any shares of the Company’s Common Stock that the
Executive Officer previously received under such equity awards. Notwithstanding
the foregoing, if any such equity awards are intended to be qualified
performance-based awards under Code Section 162(m), the vesting of such awards
shall be accelerated only if and to the extent permitted by Code Section 162(m)
and the regulations issued thereunder.

 

4



--------------------------------------------------------------------------------

All other Company-provided benefits (for example, any other paid leave,
disability insurance coverage, etc.) will end on the Executive Officer’s
termination date.

 

VII. Right to Terminate.

The Company reserves the right to change this Plan at any time to any extent and
in any manner that it may deem advisable. While the Company expects this Plan to
continue, the Company further reserves the right to terminate the Plan at any
time. Further, the Company specifically reserves the right to amend this Plan
without any Executive Officer’s consent to the extent necessary or desirable to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations, notices and other guidance of general
application issued thereunder, and with any other applicable federal or state
law. Notwithstanding the foregoing, the Company shall not amend or terminate
this plan in any manner that diminishes the benefits paid hereunder: (i) within
twelve (12) months after a Change of Control, (ii) if such amendment or
termination was requested by a party (other than the Board of Directors of the
Company) that had previously taken other steps reasonably calculated to result
in a Change of Control and that ultimately results in a Change of Control, or
(iii) if such amendment or termination arose in connection with or in
anticipation of a Change of Control that ultimately occurs.

 

VIII. General Plan Provisions

A. Withholding. The Company shall be entitled to deduct from all payments or
benefits provided for under this Plan any federal, state or local income and
employment taxes required by law to be withheld with respect to such payments or
benefits.

B. No Employment Rights. Participation in the Plan does not give an Executive
Officer any rights to continuing employment with the Company.

C. Successors and Assigns. An Executive Officer’s rights under this Plan shall
inure to the benefit of and shall be enforceable by the Executive Officer, his
or her heirs and the personal representative of his or her estate. Except as
otherwise provided, this Plan shall be binding upon and inure to the benefit of
the Company and its successors and assigns. The Company shall not be a party to
any Change of Control unless and until its obligations under the Plan shall be
expressly assumed by any successor or successors or otherwise continued as
required by Section VII.

D. Notices. Notices and all other communications required under the Plan shall
be in writing and shall be deemed to have been duly given when delivered or
mailed by United States certified or registered mail, return receipt requested,
postage prepaid. Any such notice or other communication provided to the Company
shall be sent to the address of the Agent for Service of Legal Process set forth
below, or to such other address as the Company may have furnished in writing.
Any such notice or other communication provided to an Executive Officer shall be
addressed to the last-known address which the Company has on file for such
Executive Officer.

 

5



--------------------------------------------------------------------------------

E. No Assignments. Benefits under the Plan cannot be assigned, transferred or
sold to anyone else. Benefits also cannot be used as collateral for loans or
pledged in payment of debts, contracts or any other liability.

F. Superseding Effect. This Plan replaces any and all severance pay plans,
policies or practices, written or unwritten, that the Company may have had in
effect for its Executive Officers from time to time prior to the Effective Date.
Notwithstanding the foregoing, nothing in this Plan shall adversely affect the
rights an Executive Officer may have to severance payments under any employment
or other written agreement executed by and between the Company and the Executive
Officer (hereinafter referred to as a “Severance Agreement”); provided, however,
that in the event the Executive Officer is entitled to and is receiving
severance benefits under his Severance Agreement, the Executive Officer shall
receive the severance benefits under his Severance Agreement first, and then
shall be eligible for benefits under this Plan, but only to the extent such
benefits are not duplicative of the benefits previously paid pursuant to such
Severance Agreement, with the maximum severance benefits payable to such
Eligible Officer under both the Plan and the Severance Agreement equal to the
maximum aggregate benefit payable to the Executive Officer under this Plan.

G. Governing Law. To the extent not preempted by ERISA, the validity,
interpretation, construction and performance of the Plan shall in all respects
be governed by the laws of Minnesota, without reference to principles of
conflict of law.

 

IX. Additional Information Regarding This Plan

 

Plan Sponsor/ Plan Administrator.   Cardiovascular Systems, Inc.   651 Campus
Drive   St. Paul, MN 55112   (651) 259-1600 Employer Identification Number.  
411698056 Plan Number.   5         Plan Year.   January 1 through December 31
Type of Plan.   Welfare benefit plan providing severance benefits to certain
officers Type of Administration.   The Plan is administered by the Plan
Administrator. Claims Administrator.   Cardiovascular Systems, Inc. Agent for
Service of Legal Process.   Cardiovascular Systems, Inc. Funding.   The Plan is
funded through the general assets of the Company.

 

6



--------------------------------------------------------------------------------

Administrator Discretion.   The Plan Administrator has discretionary authority
to interpret, apply and enforce all provisions of the Plan, for example:
determining an Executive Officer’s eligibility to participate in the Plan, an
Executive Officer’s base pay, whether an Executive Officer is entitled to
severance pay and the amount of any such payment.

 

X. Claims Procedures

If an Executive Officer does not agree with the way his or her claim for
benefits has been handled, the Executive Officer may object in writing during
the 30-day period after the date payment of benefits is to begin, or would begin
if any benefits were payable. The Executive Officer’s authorized representative
may also object on the Executive Officer’s behalf, subject to any documentation
required by the Company to verify that such representative has that authority.

The Company must respond to the Executive Officer’s written objection. That
response must be in writing and must be provided to the Executive Officer during
the 90-day period following the Company’s receipt of the written objection.
However, if special circumstances require an extension of the time period for
the Company to make a decision, the Company will, within the initial 90-day
period, notify the Executive Officer of those circumstances and the date by
which the Company expects to make its decision. In no event will the Company
have longer than 180 days from the receipt of the Executive Officer’s written
objection to make its decision. The Company will issue a written explanation of
its decision, which must:

 

  •  

State the reason(s) why the Executive Officer’s claim for benefits was denied;

 

  •  

Specifically refer to any plan provisions that formed the basis for the
Company’s decision;

 

  •  

Describe any additional material or information necessary for the Executive
Officer to perfect his or her claim and why that material or information is
necessary; and

 

  •  

Describe the procedures the Executive Officer must follow to have his or her
claim reviewed further, including the Executive Officer’s right to bring a civil
action under ERISA in the event of an adverse decision.

If an Executive Officer disagrees with the Company’s decision, the Executive
Officer may request an appeal by filing a written application for review with
the Company within the 60-day period following the Executive Officer’s receipt
of the notice of denial of his or her original claim. The Executive Officer will
be entitled to review any applicable documents or other records, to request
copies of such documents or other records without charge, and to submit written
comments, documents or other materials relating to his or her claim for
benefits. The Company must provide the Executive Officer with a decision on his
or her appeal within 60 days following receipt of the Executive Officer’s
written request. However, if special circumstances require an extension of the
time period for the Company to make a decision, the Company will, within the
initial 60-day period, notify the Executive Officer of those circumstances and
the date

 

7



--------------------------------------------------------------------------------

by which the Company expects to make its decision. In no event will the Company
have longer than 120 days to make its decision. The Company will issue a written
explanation of its decision, which will be considered final. That explanation
must:

 

  •  

State the reason(s) why the Executive Officer’s claim for benefits was denied;

 

  •  

Specifically refer to any plan provisions that formed the basis for the
Company’s decision;

 

  •  

Inform the Executive Officer that he or she may have reasonable access to all
documents, records and other materials relevant to his or her claim, and may
request copies at no charge; and

 

  •  

Inform the Executive Officer of his or her right to bring a civil action under
ERISA.

If an Executive Officer does not give proper notice or otherwise follow the
rules for filing and reviewing claims under the Plan, the Executive Officer
and/or the Executive Officer’s beneficiary may not be able to take further legal
action, including arbitration, to contest any decision made under the Plan with
respect to the Executive Officer’s benefits.

 

XI. ERISA Rights

Federal law requires the Company to provide to employees a “Statement of ERISA
Rights” set forth in federal regulations. That statement, which follows,
describes some of the Executive Officers’ rights under federal law with respect
to the Plan.

As a participant in the Plan, Executive Officers are entitled to certain rights
and protections under the Employee Retirement Income Security Act of 1974
(“ERISA”). ERISA provides that all plan participants shall be entitled to:

Receive Information About Your Plan and Benefits

 

  (a) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Severance
Pay Plan, including insurance contracts and collective bargaining agreements, if
any, filed by the Plan with the U.S. Department of Labor and available at the
Public Disclosure Room of the Employee Benefits Security Administration.

 

  (b) Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Severance Pay Plan, including insurance
contracts and collective bargaining agreements, if any, and updated summary plan
description. The Administrator may make a reasonable charge for the copies.

 

8



--------------------------------------------------------------------------------

  (c) Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other plan participants and
beneficiaries. No one, including the Company or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of documents and do not receive them within 30
days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or federal court. If it should happen that plan fiduciaries do not
administer the Plan in accordance with its terms, or if you are discriminated
against for asserting your rights, you may seek assistance from the U.S.
Department of Labor, or you may file suit in a federal court. The court will
decide who should pay court costs and legal fees. If you are successful, the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees; for example, if it
finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about the Severance Pay Plan, you should contact the
Plan Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

9